Citation Nr: 1453304	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 2004 through February 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  

This case first came before the Board in March 2014.  The Board remanded the claim to obtain outstanding records of pulmonary function testing, along with up-to-date VA treatment records.  Thereafter, the Veteran was to be afforded a new VA examination regarding the etiology of any respiratory disability.

As discussed further below, the Board concludes that an additional remand is required in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that no new pulmonary examination was performed when this matter was previously remanded.  In May 2014, the Veteran indicated that he would be unable to attend the scheduled appointment at that time and he would contact the RO once he is able to report.  Although the Veteran did not provide a reason for why he could not report, as he indicated he would be willing to report in the future, the Veteran should again be offered the opportunity for a pulmonary examination.   The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in deciding the claim based on the evidence of record or even denial of the claims.  See 38 C.F.R. § 3.655.

Finally, the Board observes that the most recent VA treatment records associated with the claims file were produced in November 2013.  Updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain up-to-date records of the Veteran's medical 
treatment through VA providers, and associate these records with the claims file. 

If any records are determined to have been lost, misplaced, or otherwise unavailable for review, notify the Veteran of the unavailability of such records, the attempts made to obtain them, and the possible alternative forms of evidence that may be used to substantiate her claims, such as those provided in the VA Adjudication Procedure Manual (M21-1MR, III.iii.2.E.27).

2.  The Veteran must be afforded a VA examination to determine the presence and etiology of any current respiratory disorder.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

For any respiratory disorder diagnosed on examination, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during service. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If entitlement to service connection remains denied, the Veteran should be furnished with a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

